Citation Nr: 1604980	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  04-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to February 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case belongs to the RO in New York, New York.  This case was most previously before the Board in August 2015.

In October 2006 the Veteran testified at a video conference hearing before an Acting Veterans Law Judge.  In October 2014, the Veteran was informed that the Acting Veterans Law Judge who conducted the hearing is no longer available to consider the appeal as a member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  In October 2014, the Veteran responded with notification that he did not want to appear at a hearing and for his case to be considered on the evidence of record.


FINDING OF FACT

A private physician has linked the Veteran's hypertension to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service entrance examination report indicates that the Veteran's heart was clinically evaluated as normal.  Blood pressure was 126/78.  The Veteran's service separation examination shows that the Veteran's heart was clinically evaluated as normal.  Blood pressure was 124/92.

At an October 2006 Board hearing, the Veteran indicated that he was treated for hypertension within six months of service separation at a hospital that no longer exists and that those records are not available.  The Veteran stated that he was admitted for chest pain and had a blood pressure reading of 220/170.  He stated that he had been on and off medication since that time as he often could not afford it.

In a July 2003 letter, the Veteran's private physician noted that the Veteran's blood pressure had been normal at induction but was elevated at the time of service separation.  That physician stated that it was clear that the Veteran's high blood pressure began during service.

In an October 2012 letter a C.L.K., L.P.C., indicated the he had reviewed the Veteran's medical history and claims file.  That counselor noted that the Veteran had demonstrated a "sitting diastolic blood pressure reading of above 90 when leaving active military service."  That counselor stated that it was highly likely that the Veteran's hypertension began during active service.

The Board finds that service connection for hypertension is warranted.  A private physician has linked the Veteran's hypertension to a finding that is documented in the service medical records and found that the blood pressure was elevated at separation from service.  The Board observes that the physician's opinion contains a rationale and appears to be based on a knowledge of the Veteran's medical history.  In this regard, the Board notes that at the October 2006 Board hearing the Veteran essentially indicated  that he had been treated by since 1990 by the private physician.  The Board also observes that the private physician's opinion is corroborated by the opinion contained in a professional and vocational counselor's October 2012 letter.  While the credentials of the counselor for rendering medical opinions concerning hypertension are not clear, the Board observes that individual indicated that he is a Contract Counselor at VA Vet Centers and is also a Department of Veterans Affairs Evaluator.

As for the December 2011 VA examiner's contrary opinion, the Board finds that it is unable to distinguish the aforementioned opinions.  The medical nexus opinions in this case are at least in equipoise, equally weighing for and against whether hypertension manifested in service.  Therefore reasonable doubt is resolved in the Veteran's favor, and service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


